EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Snowden on November 10, 2021.
The following amendments have been made:
Claim 20, --A hand-held power tape dispenser comprising:
a motor;
a rotatable roller operably coupled to the motor;
a surface triggering device configured to trigger a first switch, wherein the surface triggering device comprises a proximity sensor configured to be in an activated state when a target object is less than a predetermined range away from the proximity sensor, and configured to be in a not activated state when a target object is greater than the predetermined range away from the proximity sensor, wherein the proximity sensor comprises an electromagnetic sensor;
a main triggering device configured to trigger a second switch; and,
at least one cutter controller operably coupled with the surface triggering device and the main triggering device via the first switch and the second switch, such that at least one cutter member is responsive to at least one of the first switch and the second switch,
wherein:

in a second mode associated with a standby state of the motor, either: (1) the surface triggering device is activated to close the first switch and the main triggering device is not activated to open the second switch, or (2) the surface triggering device is not activated to open the first switch and the main triggering device is activated to close the second switch; and,
in a third mode associated with an energized state of the motor, the surface triggering device is activated and the main triggering device is activated to close the second switch, wherein in the energized state, the motor is energized to effectuate dispensing of tape--.

Claim 25, Cancelled. 
Claim 30, --A hand-held power tape dispenser comprising:
a motor;
a rotatable roller operably coupled to the motor;
a surface triggering device configured to trigger a first switch, wherein the surface triggering device comprises a proximity sensor configured to be in an activated state when a target object is less than a predetermined range away from the proximity sensor, and configured to be in a not activated state when a target object is greater than the predetermined range away from the proximity sensor;
a main triggering device configured to trigger a second switch; and, 
at least one cutter controller operably coupled with the surface triggering device and the main triggering device via the first switch and the second switch, such that at least one cutter member is responsive to at least one of the first switch and the second switch,
wherein:
in a first mode associated with an off state of the motor, the surface triggering device is not activated to open the first switch and the main triggering device is not activated to open the second switch;
in a second mode associated with a standby state of the motor, either: (1) the surface triggering device is activated to close the first switch and the main triggering device is not activated to open the second switch, or (2) the surface triggering device is not activated to open the first switch and the main triggering device is activated to close the second switch; and,
in a third mode associated with an energized state of the motor, the surface triggering device is activated and the main triggering device is activated to close the second switch, wherein in the energized state, the motor is energized to effectuate dispensing of tape--.
Claim 35-Cancelled.
Claim 38: --A hand-held power tape dispenser comprising:
a motor;
a rotatable roller operably coupled to the motor;
a means for surface triggering configured to trigger a first switch, wherein the means for surface triggering comprises a proximity sensor configured to be in an activated state when a target object is less than a predetermined range away from the proximity sensor, and configured to be in a not activated state when a target object is greater than the predetermined range away from the proximity sensor;
a main triggering device configured to trigger a second switch; and,
at least one cutter controller operably coupled with the means for surface triggering and the main triggering device via the first switch and the second switch, such that at least one cutter member is responsive to at least one of the first switch and the second switch,
wherein:
in a first mode associated with an off state of the motor, the means for surface triggering is not activated to open the first switch and the main triggering device is not activated to open the second switch;
in a second mode associated with a standby state of the motor, either: (1) the means for surface triggering is activated to close the first switch and the main triggering device is not activated to open the second switch, or (2) the means for surface triggering is not activated to open the first switch and the main triggering device is activated to close the second switch; and,
in a third mode associated with an energized state of the motor, the means for surface triggering is activated and the main triggering device is activated to close the second switch, wherein in the energized state, the motor is energized to effectuate dispensing of tape--.


Allowable Subject Matter
Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was, the surface triggering device comprising a cutter controller coupled with the surface and main triggering device via the first and second switches such that a cutter member is responsive to at least of the first and 
	Sleiman (US 20100051201) teaches a hand held dispenser having a motor and a rotatable roller coupled to the motor. The device of Sleiman has a trigger and a micro-controller which communicates to operate the device. The trigger has a switch and a roller. The roller is movable between a first and second position and engages the label placed on the item. The micro-controller is programmed to actuate the motor based on the signal received from the trigger and adjust the speed to accommodate the change in size of the label web to maintain accurate placement of the labels. The device of Sleiman also has a proximity sensor which senses the product and a wiper blade. The wiper blade of Sleiman does not perform a cutting. It would not have been obvious to provide the device of Sleiman with a cutter or a controller for operating the cutting via a first or second switching device.
	Campanini (WO 2014060967) teaches it is known to use an electromagnetic sensor to sense the proximity of a product.
	Modifying the device of Sleiman would have relied on hindsight reasoning. One would not have been prompted to provide the device with a cutter, since the device dispenses labels individually. Providing Sleiman with a cutter would have destroyed the intended purpose of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724